Citation Nr: 0943291	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for chronic lumbar 
strain with mild disk narrowing at L5-S1, currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from November 1976 
to November 1979 and had other than honorable service from 
November 1984 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in August 2007, a 
statement of the case was issued in April 2008, and a 
substantive appeal was received in May 2008.  The Veteran 
testified at a hearing before the Board in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified in June 2009 that he has undergone 
multiple MRIs on his back at the Detroit VA Medical Center 
(VAMC), most recently in March 2009.  It does not appear that 
these records have been requested.  Appropriate action is 
therefore necessary to fully assist the Veteran.   See 
generally 38 C.F.R. § 3.159.

Additionally, the Veteran has alleged, through the submission 
of an April 2009 VA Form 646, that his back disability has 
worsened since his last VA examination in March 2007.  The 
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for his lumbar spine disability 
from the Detroit VAMC dated since 
November 2006.  Incorporate the records 
into the Veteran's claims file.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.  

2.  The Veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of his 
service-connected disability and the 
degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back in detail.  Lastly, the 
examiner is requested to offer an opinion 
as to the degree of functional impairment 
the Veteran's service-connected back 
disability produces in his capacity for 
performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner 
should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of increased initial rating for chronic 
lumbar strain with mild disk narrowing at 
L5-S1.  Unless the benefit sought is 
granted, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


